Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Invention Group 1 in the reply filed on 07/05/2022 is acknowledged.
Claims 8-13, and 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/05/2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “an air louver mounted over the air outlet port” in claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Figures 1-4 of the instant specification do not show a louver mounted over air outlet port 15.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-7, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martensson (US 20080115504 A1) in view of Allen-Bradley (US 20140123677 A1).
Regarding claim 1
	Martensson discloses an aerodynamic arrangement (Fig 11) for providing a required air pressure coefficient (intended use – the airfoils 39 are capable of providing a required air pressure coefficient at area 38) at an area of location (38) of at least one air port (inlet and outlet ports annotated in Fig 11) of an internal cooling system (bleed air from secondary duct 35 is introduced into primary gas duct 6 for cooling engine components, Para 0047) of a flying platform (aircraft engine Fig 1), said at least two air ports are
an air inlet port (inlet port annotated in Fig 11) and an air outlet port (outlet port spaced apart and downstream from the inlet port, annotated in Fig 11), and arranged at a desired area in an external surface (surface of bleed passage 38) of the flying platform, 
the aerodynamic arrangement comprising 
at least one airfoil-shaped body (four air foils 39 are shown in Fig 11, Para 0053) arranged on the external surface (surface of bleed passage 38) at the area of said at least one air port (inlet, outlet ports), 
the airfoil-shaped body is oriented at a suitable angle of attack to an oncoming air flow (oncoming air flow from duct 35 strikes the airfoils 39 at an angle, interpreted to be the angle of attack).

    PNG
    media_image1.png
    604
    979
    media_image1.png
    Greyscale

	Martensson is silent on the airfoil-shaped bodies are for providing a negative pressure coefficient at the corresponding desired area on one side of the airfoil-shaped body and a positive pressure coefficient at the corresponding desired area on the other side of the airfoil-shaped body.
	However, Allen-Bradley teaches an airfoil-shaped body (airfoil 60 in Fig 3, Para 0041) providing 
a negative pressure coefficient at the corresponding desired area on one side (convex/suction side 74 of the airfoil is the same or similar as the instant specification convex/suction side 173, Para 0041 and Fig. 2, thus would be capable of providing a negative pressure coefficient) of the airfoil-shaped body and 
a positive pressure coefficient at the corresponding desired area on the other side (concave/pressure side 72 of airfoil is the same or similar as the instant specification concave/pressure side 174, Para 0041 and Fig 2, thus would be capable of providing a positive pressure coefficient) of the airfoil-shaped body.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to shape the airfoils in Martensson to have the profile of the airfoil for providing a negative pressure coefficient at the corresponding desired area on one side of the airfoil-shaped body and a positive pressure coefficient at the corresponding desired area on the other side of the airfoil-shaped body, as suggested and taught by Allen-Bradley, because the streamline profile of an airfoil is known to have desirable aerodynamic characteristics in guiding an airflow.
Regarding claim 2
	Martensson in view of Allen-Bradley discloses the aerodynamic arrangement of claim 1.
Martensson in view of Allen-Bradley further discloses wherein said airfoil-shaped body is cambered (Allen-Bradley teaches a curved/cambered airfoil 60 in Fig 3).
Regarding claim 3
	Martensson in view of Allen-Bradley discloses the aerodynamic arrangement of claim 2.
Martensson in view of Allen-Bradley further discloses wherein at least one side of said airfoil-shaped body is convex (Allen-Bradley teaches convex side 74 in Fig 3, Para 0041) and has a curvature greater (convex side 74 is more curved, i.e. greater curvature, than concave side 72) than a curvature of the other side (concave side 72) of said airfoil-shaped body, thereby the negative pressure coefficient is generated on said at least one side (convex/suction side 74 is the same or similar as the instant specification convex/suction side 173, on page 10 ll. 10-15 and Fig. 2, thus would be capable of having negative pressure coefficient generated on the convex side 74).
Regarding claim 4
	Martensson in view of Allen-Bradley discloses the aerodynamic arrangement of claim 3.
Martensson in view of Allen-Bradley further discloses wherein said airfoil-shaped body is located near the air inlet port (Martensson teaches four airfoils are positioned near the inlet port, annotated in Fig 11), and said at least one side of said airfoil-shaped body is directed outwardly from the inlet port (one side of the airfoil is facing away from the inlet port, annotated in Fig 11), 
while the inlet port is located in the vicinity (inlet port and airfoils 39 are all located together within passage 38, i.e. in the same region/vicinity) of the other side (the side facing the inlet port in Fig 11), 
where the positive pressure coefficient is generated (Allen-Bradley teaches that positive pressure coefficient is generated on the concave/pressure side of the airfoil, Para 0041; 
looking at the airfoils 39 in Martensson with the airfoil 60 in Allen-Bradley, one of ordinary skill in the art would recognize that the concave/pressure side of airfoil 39 of Martensson is facing towards the inlet port and the convex/suction side of airfoil 39 is facing away from the inlet port), to provide the positive pressure coefficient in the corresponding desired area of location of the air inlet port (concave/pressure side of airfoil 39 facing the inlet port, which is the same or similar to the invention) when the oncoming air flow bypasses the airfoil-shaped body (oncoming air from duct 35 flows through inlet port and bypass the airfoil annotated in Fig 11).

    PNG
    media_image2.png
    604
    979
    media_image2.png
    Greyscale

Regarding claim 5
	Martensson in view of Allen-Bradley discloses the aerodynamic arrangement of claim 3.
Martensson in view of Allen-Bradley further discloses wherein said airfoil-shaped body is located near the air outlet port (Martensson teaches four airfoils are positioned near the outlet port annotated in Fig 11), and said at least one side of said airfoil-shaped body is directed inwardly (one side of airfoil 39 facing towards the air outlet port, interpreted to be directed inwardly to the air outlet port) to the air outlet port to provide the negative pressure coefficient (Allen-Bradley teaches that negative pressure coefficient is generated on the convex/suction side of the airfoil, Para 0041; 
looking at the airfoils 39 in Martensson with the airfoil 60 in Allen-Bradley, one of ordinary skill in the art would recognize that the convex/suction side of airfoil 39 of Martensson is facing towards/inwardly to the outlet port while the concave/pressure side facing away from the outlet port) in the corresponding desired area of location of the air outlet port when the oncoming air flow bypasses the airfoil-shaped body (oncoming air from duct 35 flows through outlet port parallel to the airfoil, i.e. bypass the airfoil).

    PNG
    media_image3.png
    604
    979
    media_image3.png
    Greyscale

Regarding claim 6
	Martensson in view of Allen-Bradley discloses the aerodynamic arrangement of claim 2.
Martensson further discloses wherein said airfoil-shaped body is located above said air inlet port (one airfoil is positioned slightly above the inlet port annotated in Fig 11 below).

    PNG
    media_image4.png
    604
    979
    media_image4.png
    Greyscale

Regarding claim 7
	Martensson in view of Allen-Bradley discloses the aerodynamic arrangement of claim 2.
Martensson further discloses wherein said airfoil-shaped body is located under said air inlet port (one airfoil is positioned slightly below/under the inlet port, annotated in Fig 11 above in claim 6).
Regarding claim 18
	Martensson in view of Allen-Bradley discloses the aerodynamic arrangement of claim 1.
	The shape and dimension of the airfoils in Martensson in view of Allen-Bradley is the same or similar to the shape and dimension of the airfoil of the invention, thus would generate the same or similar aerodynamic forces and moments as those of the invention. Note that the claim does not specify details for dimension of the airfoil (length, width, or thickness), thus dimension is broadly interpreted to be the general shape of the airfoil.
	The flying platform being an aircraft in Martensson in view of Allen-Bradley is also the same or similar to the flying platform/aircraft of the invention, thus would also generate the same or similar aerodynamic forces and moments as the aircraft of the invention.
	The airfoils in Martensson in view of Allen-Bradley are mounted on an external surface of the aircraft, which is the same or similar to the invention in which the airfoil is also mounted on an external surface of the aircraft. 
Therefore, during normal operation, the airfoils in Martensson in view of Allen-Bradley would be capable functioning such that an aerodynamic forces and moments generated by the airfoil-shaped body are negligible when compared with aerodynamic forces and moments providing motion of the flying platform/aircraft.
Regarding claim 20
	Martensson discloses a method of providing a required air pressure coefficient (intended use – the airfoils 39 are capable of providing a required air pressure coefficient at area 38) at an area of location of at least one air port (air ports in between the airfoils annotated in Fig 11) of an internal cooling system (bleed air from secondary duct 7 is introduced into primary gas duct 6 for cooling engine components, Para 0047) of a flying platform (aircraft engine Fig 1), 
said at least two air ports are an air inlet port (inlet port annotated in Fig 11) and an outlet port (outlet port annotated in Fig 11), and arranged at a desired area in an external surface (surface of bleed passage 38) of the flying platform, 
the method comprising:
providing an airfoil-shaped body (four air foils 39 are shown in Fig 11, Para 0053) arranged on the external surface (surface of bleed passage 38) at the corresponding area of said at least one port (inlet port), 
the airfoil-shaped body is oriented at a suitable angle of attack to an oncoming air flow (oncoming air flow from duct 35 strikes the airfoils 39 at an angle, interpreted to be the angle of attack).

    PNG
    media_image1.png
    604
    979
    media_image1.png
    Greyscale

	Martensson is silent on the airfoil-shaped bodies are for generating a negative pressure coefficient at the corresponding desired area on one side of the airfoil-shaped body and a positive pressure coefficient at the corresponding desired area on the other side of the airfoil-shaped body.
	However, Allen-Bradley teaches an airfoil-shaped body (airfoil 60 in Fig 3, Para 0041) providing 
a negative pressure coefficient at the corresponding desired area on one side (convex/suction side 74 of the airfoil is the same or similar as the instant specification convex/suction side 173, Para 0041 and Fig. 2, thus would be capable of providing a negative pressure coefficient) of the airfoil-shaped body and 
a positive pressure coefficient at the corresponding desired area on the other side (concave/pressure side 72 of airfoil is the same or similar as the instant specification concave/pressure side 174, Para 0041 and Fig 2, thus would be capable of providing a positive pressure coefficient) of the airfoil-shaped body.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to shape the airfoils in Martensson to have the profile of the airfoil for providing a negative pressure coefficient at the corresponding desired area on one side of the airfoil-shaped body and a positive pressure coefficient at the corresponding desired area on the other side of the airfoil-shaped body, as suggested and taught by Allen-Bradley, because the streamline profile of an airfoil is known to have desirable aerodynamic characteristics in guiding an airflow.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martensson in view of Allen-Bradley, as applied to claim 1 above, and further in view of Zysman (US 8490382 B2).
Regarding claim 19
	Martensson in view of Allen-Bradley discloses the aerodynamic arrangement of claim 1.
	Martensson further discloses that an area of the bleed air cooling passage 38 is smaller than the entire surface area of the flying platform (Fig 1 showing passage 38/16 significantly smaller than the entire surface area of engine 1, thus passage 38/16 would also be much smaller than the entire surface area of the aircraft). Since the airfoils 39 are within passage 38, their aerodynamic surface (interpreted to be the outer surface area of each airfoil 39) would also be significantly smaller than the area of a main aerodynamic surface of the flying platform (interpreted to be the entire outside area of the aircraft, including wing, fuselage and engine; 
note that the claim does not define in details what an aerodynamic surface and the main aerodynamic surface are).
	Martensson in view of Allen-Bradley is silent on wherein the area of aerodynamic surface of the airfoil-shaped body does not exceed 2% of an area of a main aerodynamic surface of the flying platform.
	However, Zysman teaches to minimize the size of the bleed air passage.  A portion of bypass air flow is bled into a bleed air cooling passage 36 in Fig 1, for cooling of engine components (this is similar to the bleed passage 38 of Martensson). Although effective for cooling, this method penalizes bypass airflow thrust efficiency by imparting pressure loss to the bypass air flow (col 1 ll. 19-26). This teaches that in order to minimize pressure loss of the bypass air flow, the bleed air cooling passage should be small such that less bypass air flow is bled off. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the size of the bleed passage 38 in Martensson in view of Allen-Bradley, which consequently optimize the aerodynamic area of the airfoils 39 within, to not exceed 2% of the entire surface area of the flying platform, because the general conditions of a claim are disclosed in the prior art (to have very small bleed passage in comparison to the size of the entire aircraft, in Fig 1 of Martensson; Zysman also teaches to minimize bleeding off bypass air flow), it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Claim(s) 1 and 14, alternatively is/are rejected under 35 U.S.C. 103 as being unpatentable over Martensson in view of Allen-Bradley.
Regarding claim 1 (alternatively)
	Martensson discloses an aerodynamic arrangement (Fig 11) for providing a required air pressure coefficient (intended use – the airfoils 39 are capable of providing a required air pressure coefficient at area 38) at an area of location of one air port (outlet port being the diameter of bleed passage 38 annotated in Fig 11) of an internal cooling system (bleed air from secondary duct 7 is introduced into primary gas duct 6 for cooling engine components, Para 0047) of a flying platform (aircraft engine Fig 1), 
said air port is an air outlet port (outlet port being the diameter of passage 38), and arranged at a desired area in an external surface (surface of bleed passage 38) of the flying platform, 
the aerodynamic arrangement comprising 
one airfoil-shaped body (only one airfoil 39 is interpreted to be the airfoil-shaped body is annotated in Fig 11, Para 0053) arranged on the external surface (surface of bleed passage 38) at the area of said at least one air port (outlet port), 
the airfoil-shaped body is oriented at a suitable angle of attack to an oncoming air flow (oncoming air flow from duct 35 strikes the airfoil 39 at an angle, interpreted to be the angle of attack).

    PNG
    media_image5.png
    604
    979
    media_image5.png
    Greyscale

	Martensson is silent on the airfoil-shaped body is for providing a negative pressure coefficient at the corresponding desired area on one side of the airfoil-shaped body and a positive pressure coefficient at the corresponding desired area on the other side of the airfoil-shaped body.
	However, Allen-Bradley teaches an airfoil-shaped body (airfoil 60 in Fig 3, Para 0041) providing 
a negative pressure coefficient at the corresponding desired area on one side (convex/suction side 74 of the airfoil is the same or similar as the instant specification convex/suction side 173, Para 0041 and Fig. 2, thus would be capable of providing a negative pressure coefficient) of the airfoil-shaped body and 
a positive pressure coefficient at the corresponding desired area on the other side (concave/pressure side 72 of airfoil is the same or similar as the instant specification concave/pressure side 174, Para 0041 and Fig 2, thus would be capable of providing a positive pressure coefficient) of the airfoil-shaped body.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to shape the airfoil in Martensson to have the profile of the airfoil for providing a negative pressure coefficient at the corresponding desired area on one side of the airfoil-shaped body and a positive pressure coefficient at the corresponding desired area on the other side of the airfoil-shaped body, as suggested and taught by Allen-Bradley, because the streamline profile of an airfoil is known to have desirable aerodynamic characteristics in guiding an airflow.
Regarding claim 14
	Martensson in view of Allen-Bradley discloses the aerodynamic arrangement of claim 1.
Martensson further discloses wherein the arrangement further includes an air louver (the other three airfoils together form a louver, annotated in Fig 11) mounted over the air outlet port (the louver mounted over the opening of passage 38, thus also mounted over the air outlet port).

    PNG
    media_image6.png
    604
    979
    media_image6.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Migliaro (US 20090178416 A1) teaches to place an airfoil 50’ over an inlet port 56
Mohn (US 4174083 A) teaches a flow deflector within an inlet passage
Parsons (US 5203163 A) teaches a heat exchanger positioned downstream of a row of vanes
Tretow (US 9810147 B2) teaches a vane 402 positioned within a precooler inlet 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thuyhang N Nguyen/Examiner, Art Unit 3741